Appeal Dismissed and Opinion Filed November 14, 2012




                                                In The
                                      (Lnurt nf ppit1
                          Fifth itrirt          Llf   cxu tI t1a11m
                                        No. 05-11-01368-CV


           DAYLEN GALLMAN AND DKG & ASSOCIATES, PLLC, Appellants

                                                 V.

     hAMILTON HOTEL PROPERTIES, LLC AND HAMILTON’S CATASTROPHE
       SERVICES DBA U.S. STAFFING AND ADJUSTING SERVICES, Appellees


                             On Appeal from the l9U
                                                t District Court
                                      Dallas County, Texas
                                Trial Court Cause No. 11-0-8112


                                           OPINION
                            Before Justices Bridges, Lang, and Fillmore
                                    Opinion By Justice Bridges

        Daylen Gailman and DKG Associates, PLLC appeal the trial court’s order imposing
                                                                                        a
temporary injunction preventing Gailman from engaging in certain business activities. Gailman

acted as counsel for U.S. Staffing. preparing employment contracts and transactional documents
                                                                                               and
providing all necessary legal services for U.S. Staffing. U.S. Staffing filed an application
                                                                                             for
temporary restraining order and temporary injunction and original petition seeking an order enjoining

Gallman from starting a business that would compete. directly or indirectly, with U.S.
                                                                                       Staffing.

Appellants have filed an unopposed motion to dismiss the appeal in which they state the parties
                                                                                                have

fully and finally settled all matters in controversy between them and have executed a
                                                                                      written
settlement agreement Appellees counsel does not oppose the motion.
                     .




       This Court hereby grants the motion to dismiss and orders the appeal dismissed and that this

decision he certified below for observance. See IEX. R.   Api’.   P. 42.1(a).



                                                                   L
                                                    DAVI[) 1.... BRIDGES
                                                    JUSTICE

11 368F.PO5




                                             --2—
                                 Qnurt tif \ppca1i
                        .iifth IIhürirt nf Lexa at Oa11a

                                        JUDGMENT
l)AYLEN (ALLMAN ANI) DKG                            Appeal From the 191 District Court of
ASSOCIAII S PLL( Appl1ants                          Dallas County fas (Ti Ct No 11-0-
                                                    8112).
No. 05-I l-01368-CV           V.                    Opinion delivered by Justice Bridges.
                                                    Justices Lang and Fillmore participating.
IIAMIL ION 110 ILl PROPI RIIFS LLC
AND HAMILTON’S CATASTROPHE
SERVICES DBA U.S. STAFFING AND
ADJUSTING S FRVI C ES. Appellees

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED. It is
ORDERED that appellees Hamilton Hotel Properties. LLC and Hami1tons Catastrophe
                                                                                         services
DBA IJ.S. Staffing and Adjusting Services recover their costs of this appeal from appellants
I)aylen Galirnan and DKG Associates, PLLC.


Judgment entered November 14, 2012.




                                                              /
                                                    DAVID L. BRIDGES
                                                    JUSTICE